Citation Nr: 1115413	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2008, for the grant of a 100 percent evaluation for rheumatic heart disease. 

2.  Entitlement for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to September 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a November 2002 rating decision, the RO denied a TDIU.  The Veteran disagreed with that decision, and thereafter perfected an appeal.  Subsequently, in a June 2008 rating decision, the RO increased the disability evaluation for service-connected rheumatic heart disease to 100 percent effective May 12, 2008.  The Veteran disagreed with the assigned effective date and perfected an appeal as to that issue. 

In October 2010, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  It is not factually ascertainable that the Veteran became entitled to a 100 percent evaluation for rheumatic heart disease prior to May 12, 2008; that is, the evidence prior to May 12, 2008 does not show that the schedular criteria for a 100 percent were met. 

2.  From February 7, 2003, to May 12, 2008, the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than May 12, 2008, for the award of a 100 percent evaluation for rheumatic heart disease are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for entitlement to a TDIU have been met from February 7, 2003, to May 12, 2008.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

In correspondence dated in May 2003, March 2006, and August 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The March 2006 and August 2008 letters also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in statements of the case in July 2003 and March 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran with respect to the issues decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, as noted above, the Veteran presented testimony in an October 2010 personal hearing before the undersigned.  Thus, the duties to notify and assist have been met. 

Rheumatic Heart Disease

The Veteran asserts that he is entitled to an effective date earlier than May 12, 2008, for the award of the 100 percent evaluation for rheumatic heart disease.  He contends that the award of the 100 percent evaluation should go back to the date he filed a claim for TDIU.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2010).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides as follows: "(a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it [the formal claim] will be considered filed as of the date of receipt of the informal claim."

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2010).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

By way of background, in a January 1980 rating decision, the RO granted service connection for rheumatic heart disease and assigned a 10 percent disability evaluation, effective September 27, 1979.  In December 2001, the Veteran filed a claim for an increase evaluation for his rheumatic heart disease.  The RO, in a February 2002 rating decision, increased the evaluation for rheumatic heart disease from 10 percent disabling to 60 percent disabling, effective December 5, 2001.  The Veteran did not perfect timely appeals of either the January 1980 or February 2002 rating decision; those determinations are therefore final.  See 38 U.S.C. 
§ 4005(c) (1976); U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  The Board notes that the January 1980 and February 2002 rating decisions, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105 (2010).  In this case, the Veteran has not alleged specific error in the earlier rating decisions.

The Veteran filed claim for a TDIU, which was received at the RO on August 29, 2002.  Thereafter, in a June 2008 rating decision, based on review of evidence associated with the claims folder in conjunction with the claim for TDIU, the RO increased the evaluation for rheumatic heart disease from 60 percent disabling to 100 percent disabling, effective from May 12, 2008.  

The Veteran asserts that the effective date should be from February 2003, when he initially filed a TDIU claim (as noted above, the Veteran actually filed a claim for a TDIU in August 2002).  In determining entitlement to an earlier effective date, the Board must first consider when the Veteran filed his claim for an increased evaluation for rheumatic heart disease.  In this case, the Veteran did not actually file a specific claim for an increased evaluation for his service-connected rheumatic heart disease.  Rather, based on the evidence of record and on its volition, the RO increased the Veteran's disability evaluation to 100 percent disabling in June 2008.  Construing the August 2002 claim for a TDIU as an implicit claim that his disabilities had increased in severity so as to preclude employment, the Board finds that the August 2002 claim for a TDIU to also include a claim for an increased evaluation for rheumatic heart disability.  On review of the record, the Board does not find any evidence that could be construed as a claim, formal or informal, for an increased evaluation for rheumatic heart disease prior to August 29, 2002.  See Servello supra, 3 Vet. App. at 196.

As August 29, 2002, is the proper date of the Veteran's claim for an increased evaluation, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for a 100 percent evaluation were met.  In making this determination, the Board will consider evidence beginning August 29, 2001, which is 1-year prior to the date of claim and the earliest possible effective date under the circumstances of this case.

Regarding when a factually ascertainable increase in disability occurs, the Board 
notes that disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service- connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  In determining when it is factually ascertainable that an increase in disability has occurred, the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

The Veteran's heart disability has been evaluated under Diagnostic Code 7000 for valvular heart disease.  Under that diagnostic code, a 10 percent evaluation is warranted when there is a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warrant during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104 (Diagnostic Code 7000) (2010).

The relevant evidence of record includes a January 2002 VA examination report which noted that inspection of the chest showed no thrill or bruit, cardiovascular examination of S1-S2 was distant, and there was a systolic injection murmur  heard in the apex, axilla, and aortic area, stronger in the aortic area which was on the right second intercoastal space.  There was no bruit in the neck, heart rate was regular with rate at about 84, and there was no evidence of atrial fibrillation.  Assessments of rheumatic vavluar heart disease and history of paroxysmal atrial fibrillation were noted, as well as estimated METs of 5.  

A January 2002 VA treatment record noted that left ventricular systolic function was normal, and ejection fraction was 68 percent.   

VA hospitalization records dated in August 2002 noted that chest x-rays revealed no congestive heart failure.  An echocardiogram was normal, and on treadmill testing the Veteran reached 85 percent of his maximum heart rate without electrocardiogram changes or chest pain.  An August 2002 VA treatment record noted left ventricular systolic function was normal, and ejection fraction was 67 percent. 

An Office of Personnel Management (OPM) disability screening report dated on November 13, 2002, and approved by OPM on February 7, 2003, notes that, among other conditions, the Veteran was status-post myocardial infarction and had congestive heart failure.   

A July 2004 VA treatment record noted that left ventricular systolic function was normal, and ejection fraction was 67 percent.   Another July 2004 VA treatment record noted a workload of 7 METs, and that the Veteran had no complaints of chest pain/discomfort.  

A June 2007 VA treatment record noted paroxysmal atrial fibrillation in sinus, and history of atypical chest pain in the past but none since he was last seen.  

VA afforded the Veteran an examination in May 2008.  The Veteran reported daily fatigue, angina, and dizziness; and dyspnea on mild exertion.  The examiner noted that exercise testing was medically contraindicated because of the risk of danger in evaluating the Veteran.  Instead, METs was estimated to be 3 resulting in dyspnea, angina, dizziness, or syncope.  It was noted that walking one block caused the Veteran to have shortness of breath.  Ejection fraction was 66 percent as noted from testing a few days before.  

Based on review of the evidence, the Board does not find that a 100 percent evaluation for service-connected rheumatic heart disease was factually ascertainable prior to May 12, 2008.  While the November 13, 2002, OPM document noted that the Veteran had congestive heart failure, there is no medical documentation of such.  There is no evidence to substantiate a finding of congestive heart failure at that time, and it does not appear that the finding was not based on medical evidence but presumably a recitation from the Veteran.  The author of the document is an OPM Benefits Specialist who has not been shown to have medical training and therefore competent to indicate that the Veteran had congestive heart failure.  While the Veteran is competent to testify as to his heart symptoms, neither he nor the OPM Benefits Specialist is competent to indicate that he had congestive heart failure.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, the medical records dated in and around November 2002 do not demonstrate that the Veteran had congestive heart failure, or in any way met the criteria for a 100 percent evaluation (until the May 2008 VA examination report).  None of the competent medical record of evidence shows that prior to the May 12, 2008, VA examination report that the Veteran had chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of less than 30 percent; or an active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (2010).  In this case, since the evidence does not demonstrate a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2010).  Here, the date of receipt of the claim is August 29, 2002, and the date that entitlement arose is May 12, 2008, and thus, the later of the dates is May 12, 2008.  Thus, the effective date of the grant of the 100 percent evaluation has correctly been established as May 12, 2008.  

For all the foregoing reasons, the Board finds that the claim for an effective date earlier than May 12, 2008, for the grant of 100 percent evaluation for service-connected rheumatic heart disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Because the Veteran has been in receipt of a 100 percent disability evaluation for his service-connected rheumatic heart disease since May 12, 2008, the Board will consider whether the Veteran is entitled to a TDIU prior to May 12, 2008.  The Veteran essentially contends that the mental and physical stress from his job affected his disabilities making him unemployable.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, prior to May 12, 2008, the Veteran was service-connected for his rheumatic hearing disease, evaluated as 60 percent disabling, and skin rash, evaluated as 30 percent disabling.  His combined service connected disability rating was 70 percent from June 9, 2002.  Thus, the Veteran meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The remaining question is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  As noted above, the central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

On his August 2002 application for TDIU, the Veteran indicated that he had completed one year of college education and last worked as a mailman for the United States Postal Service on August 22, 2002.   He held that position for 18 years before leaving the position due to his disabilities.  However, review of the evidence shows that the Veteran was employed until February 7, 2003, at which time OPM approved his application for disability retirement.   At the October 2002 hearing, the Veteran contended he became unemployable as of February 2003.  Likewise, at his hearing before the undersigned, the Veteran noted that he last worked February 7, 2003.  Therefore, the Veteran's claim for a TDIU will be considered beginning February 7, 2003.  

VA treatment records dated from 2002 are replete with the Veteran's statements that he did not feel as if though he could continue to be employed as his job was physically and mentally stressful for him.  An August 2002 record notes that the Veteran walked off from his job two weeks before because of the stress from his job, which he felt contributed to his medical problems.  He was hospitalized in August 2002 for his heart disability; he complained of chest palpitations which were worsened by anxiety and stress.  

The May 2008 VA examination report for the Veteran's heart and skin disabilities reflects that the Veteran was not precluded from obtaining or maintaining any gainful employment solely due to his service-connected disabilities.  The examiner reasoned that the Veteran would still be able to work a sedentary with his service-connected skin and heart disabilities, as he had worked a desk job in the past.  The examiner noted that the Veteran would have restrictions.  The examiner noted that the Veteran, due to his skin disability, would have to working in the sun.  As to his heart disability, the Veteran indicated at the examination that he would be precluded him from going up and down the streets and deliver mail, he could not work in the heat, he could not cope with the mental stress of being at the Post Office, and he avoided lifting over 40 pounds.  

At his October 2010 hearing, the Veteran testified that before retiring that any strenuous activity would result in palpitations and shortness of breath, and that he would have to go to the hospital.  

Based on review of the evidence, the Board finds that a TDIU is warranted as of February 7, 2003, when the Veteran ceased employment.  While the Board recognizes the VA examination report findings that the Veteran could be employed in a sedentary job, the Board notes that the Veteran was a mail carrier for 18 years.  He has not held a desk job in at least 18 years.  Furthermore, the office environment itself, and not his physical duties alone, contributed to the Veteran's inability to continue working.  The evidence shows that he struggled with both the physical and mental stress of his job; he was hospitalized due to his heart disability which was worsened by stress and anxiety.  

Total Ratings due to Individual Unemployability resulting from service connected disabilities are contemplated in situations where the schedular rating is less total.  See 38 C.F.R. § 4.16(a).  Inasmuch as the Veteran's service connected heart disability was awarded a schedular rating of 100 percent effective May 12, 2008, the Board, resolving all doubt in the Veteran's favor, finds that as of February 7, 2003, until May 12, 2008, a TDIU is warranted.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to TDIU from February 7, 2003, to May 12, 2008, is warranted.


ORDER

Entitlement to an effective date earlier than May 12, 2008, for the grant of a 100 percent evaluation for rheumatic heart disease, is denied. 

From February 7, 2003, to May 12, 2008, entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


